El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El apelante, Pedro Enrique Morales y Grarcés, presentó una petición a la Corte de Distrito de Mayagüez, pidiendo que Aurora María Morales y Grarcés, viuda, fuese declarada única y universal heredera de José Bomeu y Griacomaggi, su marido, y que tanto el peticionario como otras personas por él mencionadas fuesen declarados los únicos herederos de la citada Aurora María Morales y Grarcés. En otras palabras, el peticionario y otros interesaban se les declarase herederos de la viuda y luego, en representación de ella, que se decla-rase a ella heredera de otra persona.
Bespondiendo a la citación por edictos, el apelado compa-reció ante la corte y sostuvo que él y otros parientes más eran los herederos y medio-hermanos de José Bomeu y Gria-comaggi.
El caso se llevó a juicio. El apelado compareció y pre-sentó su prueba, pero el apelante ni compareció a la vista ni presentó prueba alguna.
La corte dictó sentencia declarando al apelado y a sus parientes herederos de José Bomeu y Griacomaggi, y también declarando al peticionario y otros, herederos de Aurora María Morales y Grarcés.
Una de las cuestiones principales planteadas por el ape-lante es la de que ni el apelado ni ninguno de sus mencio-*19nados parientes estaban inscritos en el registro civil, y, que por lo tanto les era necesario empezar por una acción de .fi-liación, aun cuando fuesen todos hijos legítimos. El apelante admite que en el juicio el apelado, Francisco Romeu Rivera, ofreció en evidencia un pleito de filiación en el que se le declaraba hijo legítimo de su padre, siendo el último a su vez padre de José Romeu y Giacomaggi, cuya sucesión y herencia se discute en el presente caso. Por tanto, el mencionado Francisco Romeu es un medio-hermano del citado José Romeu. El apelante mantiene, sin embargo, que en efecto ese pleito fue el producto de una transacción habida entre Francisco Romeu y sus hermanas, que fueron nombradas como demandadas en dicho pleito de filiación. El apelante insiste en que ese pleito de filiación y la sentencia que le puso término, dadas las cir-cunstancias concurrentes en este caso, a nadie obligan, por cuanto las mencionadas hermanas demandadas carecían ele estado civil. En otras palabras, no se hallaban inscritas en el registro civil.
Una cosa sobresale, y ella es que el apelado presentó co-mo prueba, sin oposición alguna, una sentencia de una corte competente declarándole hijo legítimo conforme a su preten-sión. Esa sentencia fue ofrecida como prueba en otro juicio solemne, en el que el ¿pelante tuvo una oportunidad de com-parecer y oponerse a su admisión. Semejante objeción pudo o no prevalecer. Se hace ocioso decidir esa cuestión. Pero mientras permaneciese esa sentencia sin ser impugnada, ora directamente o en él acto del juicio, ella obligaba a todas las partes en este procedimiento. Es ley ele este caso que Francisco Romeu es medio-hermano de José Romeu y Giacomaggi y por consiguiente heredero de éste.
Puesto que se probó en este procedimiento que Francisco Romeu es heredero de José Romeu, el apelante como here-dero de la viuda, carece de ulterior interés o derecho a im-pugnar la sentencia de la Corte de Distrito de Mayagüez. La cuestión de si los parientes de Francisco Romeu tenían o no *20derecho a ser declarados herederos en nnión de éste sólo a él le concierne y no al apelante. Si carecieran de estado civil los parientes de Francisco Bomen solamente él tendría derecho a ser declarado heredero.
Por lo tanto se hace innecesario decidir, y la cnestión no fue planteada ante la corte inferior, si el carácter de here-dero de los parientes de Francisco Bomen podía o no pro-barse mediante prueba testifical, como trató de hacerse en el acto del juicio en este caso.
No habremos de decidir en esta apelación si puede o no' presentar una persona una petición interesando la declaración de herederos sin que teng*a su estado civil'inscrito en el re-gistro civil, porque no estamos satisfechos con los argumentos que se han aducido en este caso.
Otros errores han sido discutidos por el apelante en su alegato, pero no han sido específicamente señalados y los esti-mamos sin importancia alguna, con la excepción del que se relaciona con las costas y honorarios de abogado. El apelante presentó una doble petición, parte de la cual prevaleció, y además, no estuvo enteramente huérfano de justificación al creer que tenía algún derecho en la herencia de José Bomeu y Griacomaggi. Dadas todas las circunstancias, no encontra-mos un alto grado de culpa en su contra y por tanto creemos que no debieron concederse los honorarios de abogado.
Es de confirmarse la sentencia pero sin condena de hono-rarios de abogado.

Confirmada, la sentencia apelada, pero revo-cada en cuanto al pronunciamiento que con-dena al apelante en costas, desembolsos y honorarios de abogado del opositor.

Jueces concurrentes: Sres. Presidente Hernández .y Aso-ciados del Toro, Aldrey y Hutchison.